UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2011 Commission File No. 000-51229 STRATUM HOLDINGS, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) Three Riverway, Suite 1590 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þ No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: þ No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ The number of shares outstanding of Common Stock, par value $.01 per share, as of August 8, 2011 was 2,655,738shares. STRATUM HOLDINGS, INC. FORM 10-Q JUNE 30, 2011 INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 (Unaudited) andDecember 31, 2010 (Unaudited) 3 Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Operations for the six months ended June 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 STRATUM HOLDINGS, INC. Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other Notes receivable - Current assets of discontinued operations - Total current assets Property and equipment: Oil and gas properties, evaluated (full cost method) Other property and equipment Less:Accumulated depreciation, depletion & amortization ) ) Net property and equipment Other assets: Notes receivable - Noncurrent assets of discontinued operations - Total other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Current portion of long-term debt - stockholders $ $ Current portion of long-term debt - others Accounts payable Accrued liabilities Fair value of oil and gas derivatives Current liabilities of discontinued operations - Total current liabilities Long-term debt, net of current portion Deferred income taxes Asset retirement obligations Total liabilities Stockholders’ equity (deficit): Preferred stock, $.01 par value per share, 1,000,000 shares authorized, None issued - - Common stock, $.01 par value per share, 5,000,000 shares authorized, 2,655,738 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Accumulated foreign currency translation adjustment - ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to unaudited consolidated financial statements. 3 STRATUM HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Revenues: Oil and gas sales $ $ Other - 49 Total revenues Operating expenses: Lease operating expense Depreciation, depletion & amortization Workover expense Selling, general and administrative Total operating expenses Operating loss ) ) Other income (expense): Interest expense ) ) Gain on debt extinguishment - - Gain on oil and gas derivatives Loss before income taxes ) ) Benefit for income taxes Net loss from continuing operations ) ) Discontinued operations, net of tax Net income (loss) $ $ ) Net income (loss) per share, basic and diluted Net loss from continuing operations $ ) $ ) Discontinued operations, net of tax Net income (loss) $ $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to unaudited consolidated financial statements. 4 STRATUM HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) Six Months Ended June 30, Revenues: Oil and gas sales $ $ Other - Total revenues Operating expenses Lease operating expense Depreciation, depletion & amortization Workover expense Selling, general and administrative Total operating expenses Operating loss ) ) Other income (expense): Interest expense ) ) Gain on debt extinguishment - Gain on oil and gas derivatives Loss before income taxes ) ) Benefit for income taxes Net loss from continuing operations ) ) Discontinued operations, net of tax Net income $ $ Net income (loss) per share, basic and diluted Net loss from continuing operations $ ) $ ) Discontinued operations, net of tax Net income $ $ Weighted average shares outstanding, basic and diluted See accompanying notes to unaudited consolidated financial statements. 5 STRATUM HOLDINGS, INC. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash provided by (used in) operations Depreciation, depletion & amortization Benefit for income taxes ) ) Stock based compensation - Gain on debt extinguishment - ) Unrealized (gain) loss on oil and gas derivatives ) ) Changes in current assets and liabilities Other changes, net Net cash flows from continuing operations Net cash flows from discontinued operations Total cash flows from operating activities Cash flows from investing activities: Receipt of cash from sale of subsidiary - Payment of notes receivable from sale of subsidiary - Decrease in restricted cash - Purchase of property and equipment ) ) Net cash flows from investing activities Cash flows from financing activities: Payments of long term debt ) ) Proceeds from long term debt - Net payments of stockholder advances ) ) Net cash flows from continuing operations ) ) Net cash flows from discontinued operations ) ) Total cash flows from financing activities ) ) Net increase in cash and cash equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental cash flow data: Cash paid for interest - continuing operations $ $ Cash paid for interest - discontinued operations Supplemental investing activity: Notes receivable issued for sale of subsidiary - current $ - Notes receivable issued for sale of subsidiary - noncurrent - Supplemental financing activity: Gain on debt extinguishment - related party $ - $ See accompanying notes to unaudited consolidated financial statements. 6 STRATUM HOLDINGS, INC. Notes to Consolidated Financial Statements (Unaudited) (1)Basis of Presentation Interim Financial Information – The accompanying consolidated financial statements have been prepared by Stratum Holdings, Inc. (the “Company”) without audit, in accordance with accounting principles generally accepted in the Unites States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, these consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to fairly state the financial position of the Company as of June 30, 2011, the results of its operations for the three month and six month periods ended June 30, 2011 and 2010, and cash flows for the six month periods ended June 30, 2011 and 2010.Certain prior year amounts have been reclassified to conform with the current year presentation.These financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2010. Recently Issued Accounting Pronouncements – In June 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-05, “Presentation of Comprehensive Income.”This update eliminates the option to present other comprehensive income and its components in the statement of changes in equity, effective for fiscal years beginning after December 15, 2011.The adoption of ASU 2011-05 is not expected to have a material impact on the Company’s financial statements. (2)Discontinued Operations On June 3, 2011, the Company entered into a Stock Purchase Agreement (“SPA”) with a private company to sell the capital stock of its Canadian Energy Services subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”), for a total sales price of $4,600,000 (subject to a working capital adjustment).The sales price consisted of the following components: (a) Cash amount of $350,000 paid at closing; (b) Non-interest bearing notes issued by the purchaser in the amount of $2,400,000 (plus an estimated working capital adjustment of $439,324), payable out of the post-closing collection of Decca’s accounts receivable (as of June 30, 2011, note payments of $332,542 had been made by the purchaser); and (c) Interest bearing notes issued by the purchaser in the amount of $1,850,000, payable in 48 monthly installments of principal and interest (at 8% per annum), commencing on October 1, 2011.The Company recognized a preliminary pre-tax gain from this sale in June 2011 in the amount of $2,765,595. As noted above, the purchaser has issued non-interest bearing “receivables” notes to the Company in the total amount of $2,839,324 (including an estimated working capital adjustment of $439,324).The Company believes that these non-interest bearing notes will be paid by the purchaser from the post-closing collection of Decca’s accounts receivable within the current operating cycle.At the present time, the Company and the purchaser are attempting to reach a mutually acceptable agreement for the payment of the non-interest bearing “receivables” notes to the Company from the post-closing collection of Decca’s accounts receivable.The Company does not believe that any material changes affecting the terms or collectability of the “receivables” notes will be made as a result of such an agreement. 7 The results of discontinued operations of Decca for the six months ended June 30, 2011 and 2010, including the estimated gain on sale in 2011, are summarized below (such amounts in the first column reflect Decca’s operating results only through the date of the sale): Six Months Ended June 30, Energy services revenues $ $ Cost of energy services ) ) Gross profit General and administrative expenses ) ) Interest expense ) ) Gain on sale (estimated) - Net income before income taxes Provision for income taxes ) ) Net income $ $ The above provision for income taxes reflects the sales gain as a permanent tax difference in the 2011 period as it essentially reflects the reversal of goodwill impairments recorded in previous years for which no temporary differences were originally recognized.The following table presents the current assets, noncurrent assets and current liabilities applicable to the Company’s discontinued operations as of June 30, 2011 and December 31, 2010: June 30, December 31, Current assets: Cash $
